Citation Nr: 1033261	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION


The Veteran served on active duty from July 1962 to July 1965.

This matter is on appeal from a May 10, 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board determines that further development is required prior to 
the adjudication of this claim.

The evidence of record indicates that the Veteran's earliest low 
back symptomatology was not until approximately 1994, and 29 
years after he left active duty.  However, at his hearing before 
the Board in April 2010, he stated that he received treatment 
from the Lakeside VA outpatient clinic in Chicago, Illinois from 
October 1965 until 1968, and again in 1985 (T. at 4, 6).  These 
records are not in the claims file, nor does it appear that an 
attempt was ever made to obtain them.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, these records should be obtained before the claim is 
considered.  

Additionally, the Veteran has provided names of private treatment 
facilities where he also received treatment.  Although he 
believes his records were destroyed, VA should nonetheless 
attempt to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment 
records from the Jesse Brown VA Medical 
Center (VAMC) in Chicago, Illinois, and 
specifically for the period from 1965 through 
1968 and in 1985.  The VAMC should be 
notified that the Veteran sought treatment 
specifically at the Lakeside Outpatient 
Clinic, also in Chicago, Illinois.

The RO should also contact and attempt to 
acquire any available medical records from 
the following locations:
*	South Shore Hospital at 8012 South 
Crandon Ave. Chicago, IL 60617; and
*	The University of Chicago Medical 
Center, at 5841 S. Maryland Avenue, 
Chicago, IL 60637.

2.  Next, consideration should be given as to 
whether a new examination is need, e.g., 
would any of the newly received evidence 
change the opinion made in the April 2006 
examination.  

3.   Thereafter, readjudicate the issue on 
appeal with consideration of all evidence of 
record, and particularly the evidence 
obtained pursuant to this remand.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


